DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are pending in this application and were examined on their merits.

The rejection of Claims 1-7 under 35 U.S.C. § 103 as being unpatentable over Ferrie et al. (2011) in view of Broussard et al. (WO 2012/019186 A1) and further in view of Bourgault et al. (2003, as evidenced by Collins et al. (1927), all of record, has been withdrawn in view of the Applicant’s amendments to the claims filed 05/3/2022.

The rejection of Claims 1-7 under 35 U.S.C. § 103 as being unpatentable over Ferrie et al. (2011) in view of Broussard et al. (WO 2012/019186 A1) and further in view of Bourgault et al. (2003), and further in view of Viokace (2012), all of record, has been withdrawn in view of the Applicant’s amendments to the claims filed 05/3/2022.

Response to Arguments

Applicant’s arguments, see Remarks, filed 05/31/2022, with respect to the above rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are newly rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 now recites, “each of steps a.1), a.2), a.3), a.4) and b) are performed without adding sodium bicarbonate”.  This is a new negative limitation, however it lacks basis in the originally filed disclosure as sodium bicarbonate is not positively recited in the disclosure.  This is supported by Applicant’s Remarks, filed 05/31/2022 at Pg. 4, Lines 3-4.  The Examiner notes that the Specification does not provide any reason to exclude the relevant limitation.  
For example, sodium bicarbonate is a known buffering compound and has utility in the activation of pancreatic enzymes by altering and raising solution pH and the use thereof in dissolving enteral feeding tube clogs (see Williams, Pg. 2355, Column 1, Lines 20-28).  There is no discussion in the disclosure of any importance or recognition of the requirement or desire for the lack thereof, of a buffering compound in the aqueous solution.  The Specification also does not positively describe any alternatives to the use of sodium bicarbonate or cite any discussion in the prior art which would discourage the use of sodium bicarbonate in enteral feeding compositions.  The amendment appears to be an attempt to avoid the cited prior art by excluding sodium bicarbonate from any claimed step without providing a basis for doing so.  Claims 2-7 are rejected as being dependent upon rejected Claim 1.  Applicant is required to indicate with specificity where support for the new limitation may be found or delete the NEW MATTER.

Response to Arguments

Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 

The Applicant argues that the new limitations are supported because the instant Specification does not teach or suggest the addition or sodium bicarbonate at any step in the process (Remarks, Pg. 4, Lines 3-4).

This is not found to be persuasive because the absence of a positive recitation of an element is not basis for exclusion of the element.   The MPEP at 2173.05(i) states:
 The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Ferrie et al. (2011) in view of Broussard et al. (WO 2012/019186 A1) and further in view of Bourgault et al. (2003), and further in view of Viokace (2012), previously cited.

Ferrie et al. teaches a method of preparing a suspension of digestive enzymes in
aqueous solution comprising:
reducing the size (crushing) the digestive enzyme product (enterically coated
microspheres comprising 10,000 IU/USP lipase);
adding an aqueous solution 10mL (warm water/bicarbonate);
mixing to form a non-gastroresistant suspension; or
wherein uncrushed microspheres are mixed with the aqueous bicarbonate
solution and,
allowed to stand for about 20 minutes to dissolve (Pg. 350, Column 1, Lines 13-
28);
and wherein the mixture can be added to enteral feeds (nutritional formulations)
(Pg. 349, Abstract).

With regard to Claim 4, the reference teaches the digestive enzyme product  is non-gastro resistant (crushed and dissolved) (Pg. 350, Column 1, Lines 13-28).

With regard to Claim 5, the reference teaches the digestive enzyme product is enterically coated (Pg. 350, Column 1, Lines 13-28).

With regard to Claim 6, the reference teaches the pancrelipase enzyme product is in the form of microspheres (Pg. 350, Column 1, Lines 13-28).

Ferrie et al. does not teach a method wherein each of steps a.1), a.2), a.3), a.4) and b) are performed without adding sodium bicarbonate, as now required by Claim 1, step b);



wherein the nutritional formula has a total fat and protein and carbohydrate nutrient content from about 10 to about 35 g /100 mL, or has a total fat and protein nutrient content from about 4.5 to about 11.5 g /100 mL, or has a total fat nutrient content from about 3.0 to about 7.0 g /100 mL, or has a total protein nutrient content from about 1.3 to about 6.3 g /100 mL,
wherein the aqueous solution is selected from the group consisting of: purified water, deionized water, sterile water, tap water and physiological saline solution, and wherein the aqueous solution of Claim 1, step a.2 is added in an amount of less than 10 mL, as required by Claim 1, step b);
wherein the crushed microsphere suspension is allowed to stand for a period of time between about 15-30 minutes, as required by Claims 1, step a.4) and 2;
wherein the aqueous solution of Claim 1, step a.2), is added in an amount of about 2.5 mL for a digestive enzyme product having about 10,400 USP of lipase, as required by Claim 3;
or wherein the nutritional formula is an adult/child formula, as required by Claim 7.

Broussard et al. teaches a stable and homogeneous liquid composition suitable for enteral administration to adults or children (Pg. 16, Lines 5-9);
comprising a therapeutically effective amount of a digestive enzyme product (pancrelipase enzyme microtablets or beads/spheres) and a nutritional formula comprising total protein content of 6.25 g/100mL, total fat content of 4.92 g/100 mL and carbohydrate content of 20.2 g/100 mL (Pg. 17, Lines 15-24 and Pg. 50, Claim 5);
wherein the pancrelipase beads may be enterically coated (Pg. 8, Lines 3-5 and Pg. 50, Claim 6);
wherein the composition may be prepared by blending a nutritional formula with water and digestive enzyme beads to create a suspension (Pg. 12, Lines 18-32);
and wherein the composition is prepared by suspending enterically coated pancrelipase tablets in a pharmaceutically acceptable weakly basic solution (comprising any aqueous medium, Pg. 13, Lines 28-30) at a pH from about 7.5 which is mixed with the liquid nutritional composition (Pg. 50, Claim 9 and Pg. 51, Claims 11 and 19).

Bourgault et al. teaches a suspension of digestive enzymes in aqueous solution (5 mL of warm sterile water and sodium bicarbonate) (Pg. 399, Column 2, Lines 5-14).

Viokace teaches that VIOKACE™ pancrelipase tablets are not enteric-coated (Pg. 2, Section 2.1) and are miscible in water (Pg. 6, Section 11).

The reference teaches that non-enteric coated pancreatic enzyme replacement products may have decreased bioavailability and therefore be less efficacious than enteric coated formulations (Pg. 3, Paragraph 8.4).  However, this is an indication that non-enteric coated pancreatic enzyme products are a non-preferred embodiment.




It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to modify the method of Ferrie et al.
of preparing a suspension of digestive enzymes by dissolving enterically coated
microspheres in water/sodium bicarbonate solution to substitute the non-enterically coated, water-miscible pancrealipase product as that taught by Viokace, because this is no more than the simple substitution of one known element for another to obtain predictable results.  Those of ordinary skill in the art would have been motivated to make this substitution because one could omit the sodium bicarbonate from the water solvent because it is unnecessary.  See the MPEP at 2144.05 Il. A.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to remove an extraneous element from the dissolving water solute.  There would have been a reasonable expectation of success in making this modification because all of the references are reasonably drawn to the same field at endeavor, that is, pancreatic enzyme supplements and the use thereof.









It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to modify the method of Ferrie et al. and
Viokace of preparing a suspension of digestive enzymes in water and combining it with
enteral feeds (nutritional formulas) to utilize the nutritional formula of Broussard et al.
comprising total protein content of 6.25 g/100mL, total fat content of 4.92 g/100 and
carbohydrate content of 20.2 g/100 mL as well as the use of sterile water as taught by
Bourgault et al. because this is no more than the substitution of a known element
(specific enteral nutritional formulation and sterile water) for another (unspecified enteral
nutritional formulation and unspecified water) to obtain predictable results (combined
digestive enzyme sterile water suspension and enteral nutrition formulation).  See the
MPEP at 2141 Ill.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide a nutritional formula suitable for enteral administration.  There would have been a reasonable expectation of success in making these modifications because Ferrie et al. and Viokace combined teach all of the claimed elements and, similarly to Broussard et al. and Bourgault et al. all of the references are drawn to the same field of endeavor, that is, enteral compositions comprising digestive enzymes, and Bourgault et al. further teaches that less aqueous solution (sterile water) may be used to suspend a digestive enzyme composition.



With regard to the Claim limitations of Claims 1, step a.2) and 3, that the aqueous solution is added in an amount of less than 10 mL, or about 2.5 mL for a digestive enzyme product having about 10.400 USP units of lipase, those of ordinary skill in the art would have found this to be obvious as Ferrie et al. teaches the use of an aqueous solution in an amount of 10 mL per 16,000 IU/USP units of lipase, amounts which are sufficiently close to the claimed amounts in Claim 1 of less than 10 mL and about 10,400 USP so as to be rendered prima facie obvious, see MPEP at 2144.05 I.
Alternatively, the selection of an amount of less than 10 mL, such as the 5 mL
amount taught by Bourgault et al. or the 2.5 mL amount of Claim 3, would have been
a matter of routine optimization and experimentation, well within the purview of those
in the relevant art and the use of slightly less aqueous solution would result in a
slightly more concentrated enzyme product, if so desired.  See the MPEP at 2144.05 IL A. and B.

Response to Arguments

Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Viokace does not remedy the alleged deficiencies of Ferrie, Broussard and Bourgault which allegedly do not teach or suggest the claimed invention (Remarks, Pg. 6, Lines 7-12).

This is not found to be persuasive for the reasoning provided in the above new rejections.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.




 Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        06/13/2022

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636